Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “45” has been used to designate both insertion holes and rivets.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “when the plurality of internal components are projected in the direction of the longitudinal axis, arrangements of the plurality of internal components are corrected from the respective fixed positions to arrangements defined by regions of the second insertion portion formed inside of the second bending piece.”  The Examiner does not know what is meant by this clause.  As claimed, the internal components are fixed to the frame member at the distal end and are inserted in the bending piece and bending piece group.  What does it mean, then, for these components to be “projected in the direction of the longitudinal axis”?  Is this something that happens during manufacturing or during use?  Applicant uses the term “when”, but is there ever a time when these components are not projected in the direction of the longitudinal axis?  Does this imply some condition that must be met?  Applicant is asked to clarify and amend as necessary.
The claim also uses the term “corrected” where this implies the components are somehow in incorrect positions.  The Examiner can see the varying cross-sections going from Fig. 6 to Fig. 9, for example, but where are the components in the incorrect position?  The Examiner can see where the cross-section of 41, especially portions 41d, cause the components to be configured in a particular way, but how is this “correct”?  Applicant is asked to clarify and amend as necessary.
small" in claim 5 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner assumes the two small regions are smaller than the center region.

Allowable Subject Matter
Claims 1-6 appear as though they would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The 112b issues aside, the claims appear to be different from the prior art.  The closest prior art is Watanabe (JP 2005007068; English Translation provided).  Watanabe discloses an endoscope with two different node rings (bending pieces), the first being a set of nodes 76 and the second being the most distal ring that connects to the distal frame or head (ring 92).  The projections and contact surfaces can be seen in Fig. 3, and the Examiner considers the use of rivets to connect the second bending piece to the head to be obvious as rivets are commonly used in the art to connect such things.  
The difference between the prior art and the invention is that the second bending piece in the invention directs or aligns the internal components in a particular manner.  This is not intended to be claim language, but the cross-section of the second bending piece acts on the internal components such that they are redirected into alignment with the first insertion portion of each of the first bending pieces.  Looking at Applicant’s 
The combination of this feature with the other claimed features overcomes the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe (US 2006/0173243) shows a similar device with similarly shaped nodes; the following show rivets being used to attach nodes in an endoscope: Matsuda et al. (US 2015/0230692); Lee et al. (US 2014/0378767); Naito et al. (US 2010/0004509); Boulais et al. (US 2005/0131279); Cooper et al. (US 2003/0036748); Torii (US 2002/0032371); and Chikama at al. (US 5,178,129).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795